Citation Nr: 1645117	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  13-01 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to a rating in excess of 60 percent for ischemic heart disease, claimed as coronary artery disease with heart valve prolapse, status post coronary artery bypass.

2. Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Haddock, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to January 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Detroit, Michigan Department of Veterans Affairs Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the Veteran's claims on appeal can be decided. 

At a March 2012 VA heart examination, the Veteran indicated that he had undergone cardiac testing in February 2012 with his private doctor.  However, the records of that testing were not associated with the Veteran's file at the time of the March 2012 VA examination.  Those records have since been added to the file and the Board finds that they must be reviewed in conjunction with a VA examination.  

Further, since the March 2012 VA examination, the Veteran has continued to receive treatment related to his service-connected ischemic heart disease, including inpatient treatment at McClaren Hospital in April 2013 for atrial fibrillation.  The Veteran has reported that the medications that he is prescribed for his heart disability are regularly being changed by his providers in order to better manage his condition and he has claimed that his heart disability causes him to pass out and causes problems with his vision and equilibrium.  

Therefore, the Board finds that a new VA examination is warranted to determine the current severity of the Veterans heart disability, as well as to evaluate the February 2012 private cardiac records and to more adequately assess the severity of the Veteran's heart disability at the time of the March 2012 VA examination.  

Additionally, the Board finds that the most recent treatment records associated with the file are dated December 2013 (contained within the Veteran's Virtual VA file).  As these records are now three years old and there is no indication from the record that the Veteran has discontinued his treatment, efforts to obtain current treatment records, both from the VAMC and any private providers, must be made before the claims on appeal are decided.  As any current treatment records will possibly contain evidence relevant to the Veteran's claim of an increased rating for his service-connected PTSD, the Board finds that this issue must also be remanded.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify all sources of treatment-private and VA-for his heart disability and PTSD. After obtaining any necessary authorizations from the Veteran, obtain copies of records from any VA or private sources identified by the Veteran, which have not already been obtained.

2. Then, schedule the Veteran for a VA examination to address the nature and severity of his service-connected ischemic heart disease.  The electronic claims file should be made available to the examiner for review in connection with the examination.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes.

3. After review of any new psychiatric treatment records, undertake any other development deemed warranted related to the claim for an increased rating for service-connected PTSD, to include a VA examination if necessary.  

4. Thereafter, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




